Citation Nr: 0336099	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-18 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
REMAND

The veteran had active military service from May 1968 to 
March 1970 and from February 1973 to February 1976.  He 
passed away in July 1996 and the appellant is his widow.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision.  

The appellant essentially claims that the veteran committed 
suicide in July 1996 because of post-traumatic stress 
disorder arising out of active duty in Vietnam.  She is also 
claiming entitlement to Dependents' Educational Assistance.  

The veteran's death certificate indicates that an autopsy was 
conducted and that the findings of that autopsy available 
prior to the completion of the cause of death; the manner of 
the veteran's death was listed as suicide.  The autopsy 
report has not been associated with the claims file.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Obtain the report of the veteran's 
autopsy and associate it with the claims 
file.

2.  The RO must review the claims file 
and ensure that all the Veterans Claims 
Assistance Act of 2000 notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

3.  Thereafter, if the benefits sought on 
appeal remain denied, provide the 
appellant and her representative with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
legal authority.  Allow an appropriate 
period for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).  Only a decision of 
the Board is appealable to the CAVC.  38 U.S.C.A. § 7252 
(West 2002).  


